Franklin C.P., No. 97CR-04-2020. This cause is pending before the court as a death-penalty appeal from the Court of Common Pleas of Franklin County.
Upon consideration of the responses to the court’s August 29, 2013 show-cause order, it is ordered by the court that this case is dismissed in part. Appellant may raise only claims of defects in the trial court’s imposition of postrelease control.
It is further ordered that appellant’s brief shall be filed 40 days from the date of this entry, appellee’s brief shall be filed 30 days from the date of the filing of appellant’s brief, and appellant’s reply brief shall be filed 20 days from the date of the filing of appellee’s brief.
O’Donnell, J., dissents and would dismiss the case in its entirety.